Citation Nr: 1048126	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  09-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death, including DIC benefits.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom



INTRODUCTION

The Veteran had active service from November 1954 to August 1958.  

This matter comes before the Board of Veterans' Apeals (Board) on 
appeal from a September 2007 rating decision by the Portland, 
Oregon, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied service connection for the 
cause of death. 

The Veteran's service treatment records from his period of active 
service are unavailable as they were destroyed in a 1973 fire 
that occurred at the National Personnel Records Center. 


REMAND

Remand is required for compliance with VA's duty to assist the 
appellant in substantiating her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

An examination was provided in December 2008 in order to obtain a 
medical opinion on the question of a nexus between the Veteran's 
service and his cause of death.  Once VA undertakes to provide an 
examination, steps must be taken to provide an adequate one, or 
to explain why an adequate examination cannot or will not be 
provided.  Daves v. Nicholson, 21 Vet. App. 46, 52 (2007); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).

The December 2008 VA examiner's opinion that "with currently 
available information it would be mere speculation for me to 
attribute his diagnosis of supranuclear palsy to events or 
exposure occurring during military service" is ambiguous and 
further clarification is needed.  A remand is therefore required. 

Accordingly, the case is REMANDED for the following action:

1. Send the claims file and a copy of this 
decision to the examiner as ask him the 
following. 

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

All opinions must be accompanied by a clear 
and complete rationale which discusses all 
relevant evidence of record.  

2.  Review the claims file to ensure that all 
of the foregoing requested development is 
completed, arrange for any additional 
development indicated, then readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an appropriate SSOC and 
provide the appellant and her representative 
the requisite period of time to respond.  The 
case should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless she is notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010). 
